DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/18/2021, in response to the non-final office action mailed 3/18/2021.
Claims 1 and 3-20 are pending.  Claim 2 was canceled.  Claims 11-20 are rejoined herein.
Claims 1 and 3-20 are being examined on the merits in this office action. 

Examiner comment 
Upon further consideration of the claims and claim scope, a second non-final office action is deemed to be warranted.  The instant office action is a second non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Priority- New
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
not taught in the provisional application.  In fact, peptide sequences of SEQ ID NOs:1-12 of the provisional application are completely different than SEQ ID NOs:1-12 of the instant application.  The provisional application does not teach or suggest a peptide of instant SEQ ID NO:1, consisting of 14 amino acids in length.
Instant SEQ ID NOs: 1-88 first appeared in the PCT application filed 8/24/2017.  
	The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to provisional Appl. 62/405522 (filed 10/7/2016) is denied.
The earliest filing date for the instant application is deemed to be the filing date of PCT/US2017/48340, filed 8/24/2017.

Election/Restrictions
Withdrawn method claims 11-20 are rejoined herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections- withdrawn
The objection of claims 1-10 is withdrawn in view the amendment filed 8/18/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 2, and 4-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment and supplemental sequence listing filed 8/18/2021.

35 U.S.C. 101- withdrawn
The rejection of claims 1, 3, 4, and 6-10 under 35 U.S.C. 101 is withdrawn in view the amendment filed 8/18/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-3, 6, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Tombran-Tink et al. (U.S. 2003/0096750), is withdrawn in view of the amendment filed 8/18/2021.

The rejection of claims 1, 3, 4, and 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. (U.S. 2012/0245097), is withdrawn in view of the amendment filed 8/18/2021.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1-3, 5-7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Tombran-Tink et al. (U.S. 2003/0096750), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx), is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claims 1, and 3-10 under 35 U.S.C. 103 as being unpatentable over Tsao et al. (U.S. 2012/0245097), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx), is withdrawn in view of the amendment filed 8/18/2021.

Double Patenting- withdrawn
The rejection of claims 1 and 3-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9051547 (hereinafter “the ‘547 patent”), is withdrawn in view of the amendment filed 8/18/2021. 
 9617311 (hereinafter “the ‘311 patent”), is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claims 1 and 3-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9815878 (hereinafter “the ‘878 patent”), is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claims 1 and 3-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9777048 (hereinafter “the ‘048 patent”), is withdrawn in view of the amendment filed 8/18/2021. 
The rejection of claims 1 and 3-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9938328 (hereinafter “the ‘328 patent”), is withdrawn in view of the amendment filed 8/18/2021.
The rejection of claims 1 and 3-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9884012 (hereinafter “the ‘012 patent”), is withdrawn in view of the amendment filed 8/18/2021.

Response to Arguments
Applicant’s arguments, filed 8/18/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims and claim scope, a new ground(s) of rejection is made.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 3, 4, and 12-20 are objected to because of the following informalities:  
Claim 1 should be amended so that line 8 is moved up one line for continuous text on line 7.
Claims 3 and 18 should be amended to recite “peptide comprises the sequence 
Claims 4 and 19 should be amended to recite “amino acids “amino-acid residues” in length”. The recitation of “amino-acid residues” is redundant- amino acid and residues are known in the art as being the same thing.  Additionally, the claims should not have a hyphen in “amino-acid”.
Claim 12 should be amended to recite “disease is a corneal damage associated disease”.
Claims 13-20 should be amended to recite “claim 
Claim 14 should be amended to have a period “.” at the end of the sentence.
Claim 18 should be amended to recite “SEQ ID NOs:  [[NO:]] 6 to 75”.
Claim 20 should be amended to recite “at the N-terminus or modified with amidation at the C-terminus”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of desiccation induced corneal surface damage, does not reasonably provide enablement for treatment or prevention of all ophthalmic diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 
(1) Breadth of claims.  Claim 1 is directed to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises a peptide derived from pigment epithelium derived factor (PEDF), wherein the peptide fragment consists of the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is 
The specification states: Dry eye occurs when either the eye does not produce enough tears or when the tears evaporate too quickly. Having dry eyes for a while can lead to abrasion on the surface of the eyes. In advanced cases, the epithelium may undergo pathologic changes, such as squamous metaplasia or loss of goblet cells. In severe cases, patients may end up with cornea damages, including thickening of the corneal surface, corneal erosion, punctate keratopathy, epithelial defects, corneal ulceration, corneal neovascularization, corneal scarring, corneal thinning, and even corneal perforation.  See para. [0028].
The specification does not explicitly define the term “corneal damage associated disease”.
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited.  Results are limited to 29mer peptides derived from PEDF.  The instant claims require a peptide that is 14 amino acids in length (consisting of SEQ ID NO:1), but now peptide shorter than 29mer were assessed in the specification.  Results further relate to desiccation induced corneal damage e.g., dry eye disease. The instant claim scope is much broader and encompasses all forms of ophthalmologic diseases. Moreover, corneal damage associated diseases can include but are not limited to, blunt force trauma, cancer, genetic disorders, and infectious diseases.
	In order to prevent an ophthalmic disease, the skilled artisan must be able to first predict and identify subjects that are at risk for developing ophthalmic disease, as well as required dosage amounts of SEQ ID NO:1 in order to prevent development of an ophthalmic disease in a subject. 
(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope of ophthalmic diseases.
Emerson et al. (Biodrugs 21:245-257 (2007)) is a review article that discusses various treatments for diabetic macular edema and choroidal neovascularization (CNV) associated with age-related macular degeneration (AMD) (e.g., Table 1).  Both of these diseases are the leading causes of vision loss in the industrialized world (abstract).  One form of treatment is thermal laser photocoagulation (Sections 1.1 and 2.1).  Photodynamic therapy with verteporfin (a photosenstitizing agent) has been shown to be useful for treating AMD (Section 1.2).  Anti-vascular endothelial growth factor 
Diabetic retinopathy (Merck- accessed 7/3/2021 at URL: merckmanuals.com/professional/eye-disorders/retinal-disorders/diabetic-retinopathy?query=ocular neovascular, 5 pages) teaches that manifestations of diabetic retinopathy include microaneurysms, intraretinal hemorrhage, exudates, macular edema, macular ischemia, neovascularization, vitreous hemorrhage, and traction retinal detachment (p. 1).  Proliferative retinopathy develops after nonproliferative retinopathy and is more severe; it may lead to vitreous hemorrhage and traction retinal detachment. Proliferative retinopathy is characterized by abnormal new vessel formation (neovascularization), which occurs on the inner (vitreous) surface of the retina and may extend into the vitreous cavity and cause vitreous hemorrhage. Vision loss with proliferative retinopathy may be severe.  Id.  Proliferative retinopathy, unlike nonproliferative retinopathy, causes formation of fine preretinal vessel neovascularization visible on the optic nerve or retinal surface (p. 2). Neovascularization, or anterior segment neovascularization/neovascular glaucoma should be treated with panretinal laser photocoagulation. Recent studies have also supported the use of intravitreal anti-VEGF drugs in the treatment of proliferative 
Duh et al. (Am J Ophthalmol 137:668 – 674 (2004)) teach that pigment epithelium derived factor (PEDF) has been demonstrated to suppress ocular angiogenesis in several animal models (abstract).  High levels of immunoreactive PEDF are present in the vitreous of individuals with or without ocular neovascularization, but PEDF levels are significantly higher in patients with active PDR compared with patients with choroidal neovascularization or non-neovascular retinal diseases (pp. 671- 672). 
Fernandes et al. (ARVO annual meeting abstract, Investigative Ophthalmology & Visual Science 56:335 (June 2015)) teach that corneal epithelium derived PEDF is reduced in a murine model of DED suggesting its potential immunoregulatory role in the homeostasis of the ocular surface.
Lin et al. (Saudi Journal of ophthalmology 28:173-181 (2014)) teach that dry eye (DE) is a multifactorial disease of the tears and ocular surface that results in symptoms of discomfort, visual disturbance, and tear film instability with potential damage to the ocular surface, accompanied by increased osmolarity of the tear film and inflammation of the ocular surface.  Estimated prevalence ranges from about 5% to over 35% in different age groups.  Despite its high prevalence, DE is frequently under-recognized (p. 173).  The major classes of DE, as identified by the International Dry Eye Workshop (DEWS) report are aqueous deficient dry eye (ADDE) and evaporative dry eye (EDE).  Although both ADDE and EDE present with similar signs of reduced stability and increased tear film osmolarity, ADDE chiefly refers to a failure of lacrimal secretion and EDE is due to excessive water loss from the exposed ocular surface in the presence of Id.  Although literature provides an extensive discussion on the role and appropriateness of currently used tests to diagnose DE, there is no gold standard test or even a panel of tests or well-established cutoff values for the available tests. The suggested sequence of DE diagnostic tests is: history and examination followed by a symptom questionnaire; tear break-up time and ocular surface fluorescein staining; Schirmer test; lid and meibomian morphology and Meibomian expression.  Id.  Only a handful of therapies are available for DE patients and are used according to the disease severity (p. 177).  Artificial tears provide palliative relief to eye irritation in patients with aqueous tear deficiency, but do not prevent the underlying inflammation or reverse conjunctival squamous metaplasia in chronic DE. Combinations of artificial tears, oral omega-3 essential fatty acid supplements, mucin secretagogues, short-term steroids, and daily cyclosporine A (CsA) are used to combat underlying inflammation and restore normal tear film in patients with mild-to-moderate disease. Use of more aggressive treatment options, such as autologous serum, oral tetracyclines, prosthetic lens, and systemic immunesuppressants is restricted to patients with more severe forms of DE. The most severe forms of chronic DE, often associated with systemic diseases – SS and Stevens–Johnson syndrome, may benefit from surgical intervention, including tarsorrhaphy and amniotic membrane transplant.  Id.
Symptoms that suggest corneal involvement (e.g., rather than simple conjunctivitis) include unilateral involvement, pain (foreign body sensation and ache—not just a gritty sensation), particularly with exposure to light (photophobia), and decreased visual acuity (Introduction to Corneal Disorders, Merck manuals, accessed 
A corneal ulcer is a corneal epithelial defect with underlying inflammation usually due to invasion by bacteria, fungi, viruses, or Acanthamoeba (Corneal Ulcer, Merck manuals, accessed 9/2021 at URL merckmanuals.com/professional/eye-disorders/corneal-disorders/corneal-ulcer).   It can be initiated by mechanical trauma or nutritional deficiencies, and uncontrolled inflammation can produce corneal necrosis. Symptoms are progressive conjunctival redness, foreign body sensation, ache, photophobia, and lacrimation. Diagnosis is by slit-lamp examination, fluorescein staining, and microbial studies. Treatment with topical antimicrobials and often dilating drops is urgent and should be referred to an ophthalmologist.
Keratoconus is a bulging distortion of the cornea, leading to loss of visual acuity (Keratoconus, Merck manuals, accessed 9/20/2021 at URL merckmanuals.com/professional/eye-disorders/corneal-disorders/keratoconus). Keratoconus is a slowly progressive thinning and bulging of the cornea, usually bilateral, beginning between ages 10 and 25. Its cause is unknown.  Id.  Risk factors include but are not limited to family history, figures eye rubbing, lacks islets, congenital disorders with poor vision, and obstructive sleep apnea.  Id.  
Hereditary optic neuropathy’s result from genetic defects that cause of vision loss and occasionally cardiac or neurologic abnormalities. There is no effective treatment (Hereditary Optic Neuropathies, Merck Manuals, accessed 3/27/2017 at URL Id.  Most cases (80 to 90%) occur in males. Id.  Diagnosis is mainly clinical and molecular genetic testing can confirm mutations responsible for the disorder.  Id.  There is no effective treatment for the hereditary optic neuropathy.  Id.  Low-vision aids (e.g., magnifiers, large-print devices, talking watches) may be helpful. Id.  
Nita et al. (Med Sci Monit 20: 1003-1016 (2014)) teaches that age-related macular degeneration (AMD) is the leading cause of permanent, irreversible, central blindness (sco-toma in the central visual field that makes reading and writing impossible, stereoscopic vision, recognition of colors and details) in patients over the age of 50 years in European and North America countries, and an im-portant role is attributed to disorders in the regulation of the extracellular matrix (ECM)(abstract). Continuous rebuilding of the extracellular matrix occurs in both early and advanced AMD, simultaneously with the dysfunction of retinal pigment epithelium (RPE) cells and endothelial cells. The pathological degradation or accumulation of ECM structural components are caused by impairment or hyperactivity of specific MMPs/ TIMPs complexes, and is also endangered by the influence of other mechanisms connected with both genetic and environmental factors.  Id. About 10–15% of all patients with advanced AMD have the wet, or neovascular, form (choroidal neovascularization, CNV), which occurs in 4% of patients who are over 75 years old. As a result of pathological Id. 
The instant claims further encompass blunt force trauma to the eye.
(5)  Working Examples: In a mouse model of dry eye syndrome, mice replaced in a controlled environment chamber to induce dry eyes.  After 14 days, test mice were administered a 29mer peptide correlating with amino acid positions 93-121 of PEDF for 5 days (paras. [0013], [0030], [0066]-[0067].  As indicated in figure 1A, the peptide improved corneal surface damage as compared to untreated control mice.  Peptide treated mice further showed an increase in tear production (Fig. 1B; para. [0068]-[0069]).   Para. [0035] the specification states that reduced mucin production could result from reduce goblet cells of the pre-corneal film (tear film coating the eye).  Mice treated with the peptide exhibited more goblet cells as compared to control mice (Fig. 2A/B).  FIG. 4 shows expression of various inflammation associated factors, e.g., IL-1β, IL-6, TNF-α, and MCP-1 (monocyte chemoattractant protein-1 (MCP-1/CCL2), was increased in stress-induced dry eyes (see the untreated UT group). Treatment with 
	Examiner expressly notes that the specification states: Additionally, it is found in the present invention that the PDSPs with various lengths (20-29 amino acids, starting from residue 93 of PEDF) are capable of repairing cornea damages in animal models of dry eye diseases with the concentrations from 10 uM to 200 uM. (para. [0032].  However, the specification does not teach any data reflecting peptides that were shorter than 29 amino acids in length, much less peptides that are 14 amino acids in length, as required by the instant claims.
 (6) Skill of those in the art:

An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the eye.  Determining how a particular peptide, e.g., SEQ ID NO:1, will impact an ophthalmic disease is not routine.
Accordingly, the skill in the art is deemed to be high. 
(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
The claimed peptide sequences are inconsistent with the sequence listing.
Claim 1 recites the peptide sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:1) wherein each X is independently any amino acid.  Thus, amino acid positions 2, 3, 5, 7-10, and 13 can be a naturally occurring or non-naturally occurring amino acid.
  However this is inconsistent with the sequence listing for SEQ ID NO:1 which includes:
<220>
<221>  misc_feature
<222>  (2)..(3)
<223>  Xaa can be any naturally occurring amino acid

<220>
<221>  misc_feature
<222>  (5)..(11)
<223>  Xaa can be any naturally occurring amino acid

<220>
<221>  misc_feature
<222>  (13)..(13)
<223>  Xaa can be any naturally occurring amino acid



Ser Xaa Xaa Ala Xaa Xaa Xaa Xaa Xaa Xaa Xaa Ile Xaa Arg 
1               5                   10                  

Per the sequence listing, amino acid positions 2, 3, 5, 7-10, and 13 are Xaa, any naturally occurring amino acid.  The sequence listing limits the amino acid positions two naturally occurring amino acids vs. the claim language of claim 1 encompasses natural and unnatural amino acids.
	Accordingly, the skilled artisan is not apprised of the metes and bounds of the claims because the recited claim scope is different from what is found in the sequence listing.
	Examiner cautions Applicant from amending the claims or specification in a manner that would introduce new subject matter or have support for the entire claim scope.  Examiner expressly notes that the peptides reduced practice were limited to naturally occurring amino acids.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the This is a new rejection.
Claims 4 and 17-19 depend from claim 1.  Claim 1 is drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises a peptide derived from pigment epithelium derived factor (PEDF), wherein the peptide fragment consists of the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:1), wherein each X is independently any amino acid, provided that the peptide does not comprise SEQ ID NOs:2, 3, 6 or 74. SEQ ID NO:1 consists of 14 amino acids; thus the claimed peptides have a length of 14 amino acids.
Claims 4 and 19 recite that the peptide consists of 20, 22, 24, are 20 amino acids in length.   Accordingly, claims 4 and 19 are deemed to be broader in scope than claim 1.
Claim 17 recites wherein the peptide does not comprise sequence of SEQ ID NO: 2 or 3.  Instant claim 1 includes a proviso clause that excludes SEQ ID NOs:2-3.  Accordingly, claim 17 does not further limit claim 1.
Regarding claim 18, the claim recites the peptide comprises the sequence of SEQ ID NOs:6-75.  However, claim 1 excludes SEQ ID NOs: 6 and 74.  Accordingly, instant claim 18 is deemed to be broader in scope than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 4, 6, 7, and 10 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 17053047 (hereinafter “the ‘047 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained from the office action mailed 3/1/2021, but has been amended to reflect claims filed 8/18/2021.

Claims 1, 2, and 5 of the ‘047 application are drawn to a pharmaceutical composition for use in treating a tendon injury, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  Examiner notes that the intended use [treating a tendon injury] does not further limit the structure of the claimed pharmaceutical compositions of the ‘047 application. SEQ ID NO:5 of the ‘047 application is the same as instant SEQ ID NO:1.  SEQ ID NOs: 6-75 of the ‘047 application have 100% identity with the instant sequences.  SEQ ID NO:1 of the ‘047 application is 29 amino acids in length.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to arguments
Applicant did not traverse the rejection in the reply filed 8/18/2021, but requested that the rejection be placed in abeyance.
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Claims 1, 3, 4, 6, 7, and 10 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, and 10 of copending Application No. 17053058 (hereinafter “the ‘058 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This rejection is maintained from the office action mailed 3/1/2021, but has been amended to reflect claims filed 8/18/2021.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises a peptide derived from pigment epithelium derived factor (PEDF), wherein the peptide fragment consists 
Claims 1, 2, and 5 of the ‘058 application are drawn to a pharmaceutical composition for use in treating and/or preventing osteoarthritis, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  
Claims 6, 7, and 10 of the ‘058 application are drawn to a pharmaceutical composition for promoting chondrogenesis, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  
Examiner notes that the intended use [treating and/or preventing osteoarthritis; or promoting chondrogenesis] does not further limit the structure of the claimed 
Accordingly, claims 1, 2, 5-7, and 10 of the ‘058 application anticipate instant claims anticipate instant claims 1, 3, 4, 6, 7, and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant did not traverse the rejection in the reply filed 8/18/2021, but requested that the rejection be placed in abeyance.
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Claims 1, 3, 4, 6, 7, 10-13, and 17-19 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 17053060 (hereinafter “the ‘060 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This rejection is maintained from the office action mailed 3/1/2021, but has been amended to reflect claims filed 8/18/2021.  Examiner notes that the rejection further reflects instant method claims 10-13 and 17-19.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises a peptide derived from pigment epithelium derived factor (PEDF), wherein the peptide fragment consists of the sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid, provided that the peptide does not comprise SEQ ID NOs:2, 3, 6 or 74. Dependent claim 3 recite a peptide of SEQ ID NOs: 7-73 and 75.  Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.  Instant claims 11-12 are drawn to a method for preventing and/or treating and ophthalmic disease comprising administering to a subject in need thereof the composition of claim 1.  Dependent claim 13 recites that the corneal damage associated disease is dry eye syndrome.  Dependent claims 17-19 recite specific peptide sequences and amino acid lengths.
Claims 1, 2, and 5 of the ‘060 application are drawn to a pharmaceutical composition for use in promoting Meibomian gland regeneration or treating and/or preventing dry eye syndrome, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other 
Accordingly, claims 1, 2, and 5 of the ‘060 application anticipate instant claims anticipate instant claims 1, 3, 4, 6, 7, 10-13, and 17-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant did not traverse the rejection in the reply filed 8/18/2021, but requested that the rejection be placed in abeyance.
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Closest prior art 
The following is the closest prior art to the instant claims:
Tombran-Tink et al. (U.S. 2003/0096750- previously cited) teach purified retinal pigmented epithelium derived neurotrophic factor compositions (abstract).  The comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:1.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  
The reference does not teach or suggest a smaller peptide consisting of the 14 amino acids of instant SEQ ID NO:1. 

Tombran-Tink et al. (U.S. Pat. 6451763- hereinafter referred to as “Tombran-Tink 2”- previously cited) teaches a purified retinal pigmented epithelium derived neurotrophic factor composition and a method for purifying such a retinal pigmented epithelium neurotrophic factor (abstract).  The pharmaceutical compositions comprise a purified retinal pigmented epithelium derived neurotrophic factor and a pharmaceutically acceptable excipient i.e., vehicles, adjuvants, carriers or diluents, are well-known to those who are skilled in the art, and are readily available (claims 1, 5, and 6; col. 18, ll. 27-48).  The reference teaches a PEDF derivative of SEQ ID NO:3 (379 amino acids in length), comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:1.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  
The reference does not teach or suggest a smaller peptide consisting of the 14 amino acids of instant SEQ ID NO:1. 

Tsao et al. (U.S. 2012/0245097- previously cited) TJ synthetic peptide, which has an amino acid sequence that has 20-39 amino acid residues. The synthetic peptide has at least 80% amino acid sequence identity to SEQ ID NO: 1, and includes at least 20 consecutive residues that has at least 90% amino acid sequence identity to residues 11-30 of SEQ ID NO: 1 (abstract).  The peptides can be included in a pharmaceutical composition comprising a pharmaceutically acceptable excipient (paras. [0046]-[0048], [0067]-[0072]). The synthetic peptide can be selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7, and SEQ ID NO: 8 (paras. [0054]-[0060].  SEQ ID NOs: 1-3 and 5 comprises the amino acid sequence SLGAEQRTESIIHR.  SEQ ID NOs: 7 and 8 comprises the amino acid sequence SLGAEHRTESVIHR.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  The amino acid positions that are not underlined correlate with the claim limitation “wherein each X is independently any amino acid”.  
The reference does not teach or suggest a smaller peptide consisting of the 14 amino acids of instant SEQ ID NO:1. 

Examiner comment

The references teach a PEDF derivative of SEQ ID NO:3, comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:2, which has been expressly excluded from the instant claims.

  This peptide has 91.5% identity with instant SEQ ID NO:75 (elected representative species).  See SCORE.  

Conclusion
No claims are allowed.

Claims 1 and 3-20 are pending and are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M HELLMAN/Examiner, Art Unit 1654